Citation Nr: 9936289	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for PTSD, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven

INTRODUCTION

The veteran had active military service from December 1965 to 
February 1968.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a May 1987 decision of the RO.

In May 1997 and June 1998, the Board remanded the case for 
further development; that is, to schedule the veteran for a 
hearing before a Member of the Board.

In September 1999, the veteran canceled his request for a 
hearing before a Member of the Board.


REMAND

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).   

The Board notes that service connection was granted for PTSD 
in a May 1987 rating decision and a 10 percent rating was 
assigned effective from October 30, 1986.  The veteran 
perfected his appeal to that determination.  In an October 
1988 rating decision, the RO increased the disability rating 
to 30 percent from October 30, 1986; granted a temporary 
total rating from June 5, 1988 to July 31, 1988; and then 
assigned a 30 percent rating from August 1, 1988.  The 
veteran was notified that this action satisfied his appeal 
which was considered withdrawn.  The Board notes that the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Board notes that even though AB was decided 
subsequent to the RO notification letter, in January 1989, 
the veteran indicated that he was not satisfied with the 30 
percent rating and was entering his statement as a "notice 
of disagreement."  Thereafter, the RO considered this 
statement as a new claim and denied this claim on the merits 
as opposed to either issuing him a supplemental statement of 
the case (as his initial claim was continued) or, at the very 
least, the January 1989 statement should have been accepted 
as a notice of disagreement as to the October 1988 rating 
decision, and a statement of the case issued thereto.  

Thereafter, the veteran's 30 percent disability rating for 
PTSD was confirmed and continued on many occasions.  He was 
again granted a temporary total rating from December 10, 1989 
to January 31, 1990.  In September 1990, the RO determined 
that a 50 percent rating was warranted from February 1, 1990.  
Thereafter, a temporary total rating was assigned from 
January 4, 1991 to January 31, 1991.  

In light of the foregoing, the Board finds that the veteran 
timely appealed the initial May 1987 rating decision.  
Although there is some question over whether the October 1988 
rating decision resolved his appeal, the veteran clearly 
initiated an appeal as to that determination, but his appeal 
was not properly addressed and he was not sent a statement of 
the case.  The veteran was only issued a statement of the 
case after he disagreed with a January 1995 rating decision.  
Resolving this matter in the veteran's favor, the Board finds 
that the matter of the veteran's disagreement with the 
initial rating assigned for service-connected PTSD has 
remained pending since his initial appeal of the May 1987 
rating decision.  

With regard to his claim, the Board notes that the Court 
recently rendered a decision in Fenderson v. West, 12 Vet. 
App 119 (1999).  According to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 30 
percent rating for the veteran's service-connected PTSD 
effective as of the effective date of service connection; and 
subsequently awarded a 50 percent rating.  As such, the RO 
found that staged ratings were warranted.  When the RO 
considers the veteran's claim, the actual issue in appellate 
status is as shown on the front page of this remand, and the 
RO should again consider staged ratings since the effective 
date of service connection.

As noted, the veteran's claim has been pending for a long 
time.  During the pendency of his claim, the rating schedule 
criteria for evaluating psychiatric disorders changed on 
November 7, 1996.  Where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In this regard, the 
Board notes that recently, in the case of Rhodan v. West, 12 
Vet. App. 55 (1998), the Court essentially held that in view 
of the effective date rule contained in 38 U.S.C.A. 
§ 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply the effective date of revised regulations prevents the 
application, prior to that date, of the liberalizing law rule 
stated in Karnas.  Accordingly, the Court held that for any 
date prior to the effective date of revised regulations, the 
Board could not apply the revised rating schedule to a claim.

In light of the above, the RO should initially ensure that 
all medical evidence pertaining to treatment for PTSD since 
October 30, 1986 is of record to include both VA and private 
treatment.  Thereafter, the veteran should be afforded VA 
psychiatric examination in order to determine the extent of 
his service connected PTSD.  The RO should provide to the 
examiner a copy of both the old and the new rating criteria 
pertaining to the veteran's PTSD and the examiner should 
first provide his/her findings in relationship to the old 
criteria and separately in relationship to the new criteria.  
Thereafter, the RP should consider the veteran's claim under 
the applicable diagnostic criteria and pursuant to Fenderson, 
Karnas, and Rhodan.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected PTSD since 
October 30, 1986.  Thereafter, the RO 
should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD.  All indicated 
testing in this regard should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review before the examination.  Detailed 
clinical findings referable to the 
service-connected PTSD should be 
recorded.  Based on his or her review of 
the case, it is requested that the 
examiner provide a full multiaxial 
evaluation, including a score on the GAF 
scale on Axis V with an explanation of 
the score's meaning.  The examiner should 
also be provided a copy of the old and 
new rating criteria and be asked to 
comment on the severity of the service-
connected PTSD in terms of those 
criteria.  In addition, the examiner 
should offer an opinion as to the degree 
of any demonstrated occupational and 
social impairment caused by the service-
connected PTSD alone.

3.  Upon completion of the development 
requested hereinabove, the RO should 
again review the veteran's claim.  All 
indicated development should be 
undertaken.  The RO must also consider 
both the old and new rating criteria and 
determine whether a staged rating is 
applicable per the directives of 
Fenderson, Karnas, and Rhodan.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
afforded a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should set forth 
the changed criteria for psychiatric 
disorders discussed above.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


